Citation Nr: 0336326	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  00-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder, as secondary to the service-connected right eye 
enucleation.  

2.  Entitlement to an increased evaluation for right eye 
enucleation, currently evaluated at 40 percent.

3.  Entitlement to an effective date prior to January 5, 2000 
for the assignment of a 40 percent evaluation for right eye 
enucleation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to March 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the March 2000 and February 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Des Moines, Iowa (RO).  

The issues of entitlement to an increased evaluation for 
right eye enucleation and entitlement to service connection 
for a left eye disorder will be addressed in the remand 
portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this issue has been obtained.

2.  The veteran underwent right eye enucleation at a private 
medical facility on November 24, 1998 that was preauthorized 
and funded by TRICARE.  

3.   The veteran submitted a formal claim of entitlement to 
an increased evaluation for right eye enucleation on January 
5, 2000.



CONCLUSION OF LAW

The requirements for an effective date of November 24, 1998 
for the assignment of a 40 percent evaluation for right eye 
enucleation have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.157(b)(1), 3.159, 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In the present case, the record contains no documentation 
that the RO complied with the notice and assistance 
provisions of the VCAA.  Nevertheless, as this decision 
results in a complete grant of the benefit sought on appeal, 
the Board finds that the lack of compliance with the VCAA 
does not prejudice the veteran.  The Board will further 
discuss the VCAA below as it pertains to the remanded issues. 

The record shows that the veteran was initially granted 
service connection for right eye blindness in a February 1993 
rating decision and assigned a 30 percent disability 
evaluation effective from March 1992.  On January 5, 2000, 
the veteran submitted a claim for an increased evaluation of 
his service-connected right eye.  He reported that he had his 
right eye removed in November 1998.  By rating decision dated 
March 2000, the RO assigned a 40 percent evaluation for 
enucleation of the right eye, effective from January 5, 2000, 
the date of receipt of the veteran's claim.

The veteran contends that he should be assigned an effective 
date of November 24, 1998, the date of the right eye 
enucleation surgery because he telephoned the VA and informed 
them of the surgery.  He also claims that, although he 
received his surgery at a private facility, it was authorized 
and paid for by TRICARE.  Therefore, it should be equivalent 
to treatment at a uniformed services hospital.

At his hearing before the RO in July 2000, the veteran 
claimed that he phoned the RO in December 1998 or January 
1999 concerning his right eye surgery.  At his hearing before 
the Board in June 2001, he claimed that he called the VA on 
the day of his surgery.  The record contains no Report of 
Contact indicating such a phone call.  

A July 2000 letter from a TRICARE nurse stated that she had 
preauthorized the veteran's right eye removal in November 
1998 for the purposes of TRICARE payment.  She also told the 
veteran that he should contact the VA for benefits and he 
indicated that he would do so.  Records from Michael Puk, 
M.D., confirm that the veteran underwent a right eye 
enucleation at Covenant Health Systems on November 24, 1998. 

In evaluating the veteran's claim for an earlier effective 
date for an increased evaluation, the applicable regulation 
provides that the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 38 
C.F.R. § 3.1(p).  Any communication indicating intent to 
apply for benefits will be accepted as an informal claim as 
long as it identifies the benefit sought.  See 38 C.F.R. 
§ 3.155(a).  Further, the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  See 38 C.F.R. § 3.157(b)(1).

Based upon the aforementioned facts and the applicable law, 
the Board finds that the veteran did not file an informal 
claim with the VA on the date of his surgery; therefore, an 
earlier effective date for the assignment of the 40 percent 
disability evaluation cannot be assigned on that basis.  The 
veteran did not receive his surgery at a VA facility and the 
record contains no Report of Contact or other evidence that 
the veteran intended to submit an informal claim at that 
time.

Nevertheless, the Board does find that the veteran is 
entitled to an effective date of November 24, 1998 for the 
assignment of the 40 percent disability evaluation for right 
eye enucleation.  The veteran was admitted to Covenant Health 
Systems on November 24, 1998 to undergo the right eye 
enucleation.  Although the veteran was admitted to a private 
hospital, he was clearly admitted under the auspices of the 
TRICARE program.  

During the pendency of this appeal, the Board requested an 
opinion from the VA General Counsel as to the interpretation 
of 38 C.F.R. § 3.157(b)(1), the regulatory provision that 
permits the date of admission to a uniformed services 
hospital to be accepted as the date of receipt of a claim for 
an increased evaluation.  The Board queried whether this 
regulatory provision applies when a veteran receives medical 
treatment preauthorized and paid for by TRICARE, the 
comprehensive managed health care program of the Department 
of Defense (DOD) that provides health care services for 
active duty and retired military personnel.  

In September 2003, the VA General Counsel issued an opinion 
in the affirmative.  The General Counsel observed that 
38 C.F.R. § 3.157(b)(1) expressly permitted the date of 
admission to a non-VA hospital where a veteran was maintained 
at VA expense to act as the date of receipt of claim if VA 
maintenance was previously authorized.  The General Counsel 
acknowledged that 38 C.F.R. § 3.157(b)(1) did not include an 
equivalent provision concerning admission to a non-DOD 
facility at DOD expense.  However, the legislative history 
revealed that DOD was not authorized to provide contract 
health care for military retirees at the time that 38 C.F.R. 
§ 3.157(b)(1) was enacted.  Congress subsequently enacted 
laws that permitted DOD to establish the TRICARE program and 
that created a unified military health care system utilizing 
military, VA, and civilian facilities.  Military health care 
was no longer restricted to military facilities.

As a result, the General Counsel found that the phrase 
"uniformed services hospital" contained in 38 C.F.R. 
§ 3.157(b)(1) may be construed to include private facilities 
that provide health care under TRICARE.  The General Counsel 
held that the provision of 38 C.F.R. § 3.157(b)(1) stating 
that the date of admission to a uniformed services hospital 
will be accepted as the date of receipt of a claim for 
increased benefits is applicable to veterans hospitalized in 
private facilities at DOD expense under DOD's TRICARE 
program.  See VAOPGCPREC 5-2003.

Accordingly, the Board concludes that the veteran's admission 
to a private hospital on November 24, 1998 was equivalent to 
admission to a uniformed services hospital.  Therefore, the 
date of admission is accepted as the date of receipt of the 
veteran's claim, and an effective date of November 24, 1998 
is granted.  

The Board has also considered whether an effective date could 
be granted within one year prior to November 24, 1998.  
However, as the veteran did not undergo removal of his right 
eye until that date, it represents the earliest date that it 
was factually ascertainable that an increase in disability 
had occurred.  See 38 C.F.R. § 3.400(o)(2).  In addition, the 
applicable law requires anatomical loss of the eye to warrant 
a 40 percent evaluation.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6066.  Therefore, an effective date of November 24, 1998 
is for assignment and the benefit sought on appeal is granted 
to that extent.


ORDER

An effective date of November 24, 1998 for the assignment of 
a 40 percent evaluation for right eye enucleation is granted.


REMAND

As discussed above, the VCAA was enacted during the pendency 
of this appeal.  Pursuant to this new law, VA must notify the 
veteran of evidence and information necessary to substantiate 
his claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  As these duties have not been fulfilled 
in relation to the veteran's service connection and increased 
rating claims, those claims must be remanded before the Board 
may proceed with further appellate review.

Specifically, the veteran claims that his service-connected 
right eye has aggravated and caused decreased vision of the 
left eye.  During an October 1992 VA examination, the veteran 
reported retinal detachment of the left eye in 1987, prior to 
active service.  Upon examination, the left eye had visual 
acuity of 20/15 and was normal other than for minimal cupping 
of the optic nerve and attachment of the retina with a high 
scleral buckle.  Private medical records contained in the 
file confirm that the veteran sustained a left eye injury in 
June 1987.  

During a VA examination in February 2000, the veteran again 
reported the earlier retinal detachment of the left eye.  
Visual acuity of the left eye was recorded as 20/20 and 
physical examination was essentially normal.  At his hearing 
before the RO in July 2000, the veteran stated that he 
believed that his left eye had weakened as a result of 
compensating for the service-connected right eye.  An August 
2000 letter from Dexter Wilson, D.O., stated that the 
uncorrected visual acuity of the left eye was 20/80.  

Based upon the foregoing, the Board finds that this matter 
must be remanded because the record currently contains no 
medical opinion as to any relationship between the service-
connected right eye and the claimed left eye disorder.  
Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.

In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110, refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).

The Board points out that 38 C.F.R. § 4.75 provides that 
ratings on account of visual impairments are, when 
practicable, to be based only on examination by specialists.  
Such special examinations should include uncorrected and 
corrected central visual acuity for distance and near, with 
record of the refraction.  Snellen's test type or its 
equivalent will be used.  Mydriatics should be routine, 
except when contraindicated.  Funduscopic and ophthalmologic 
findings must be recorded.  The best distant vision 
obtainable after best correction by glasses generally will be 
the basis of rating.

The Board also defers its decision on the issue of an 
increased evaluation for right eye enucleation because it is 
inextricably intertwined with the issue of service connection 
for the left eye.  The presently assigned 40 percent rating 
is appropriate for anatomical loss of one eye, under 
circumstances where service connection is not in effect for 
impairment of the other eye, or where visual impairment in 
the other eye is 20/40 or better.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6066.  In short, a higher schedular 
evaluation for the right eye is not possible unless the left 
eye is also service connected.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should consider the veteran's 
claims for service connection for a left 
eye disorder and an increased evaluation 
for his right eye disability under the 
VCAA.  In doing so, the RO should ensure 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
division of responsibilities between the 
VA and the veteran for obtaining evidence 
in support of his claims.  The RO should 
ensure that all of the VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), as well as 38 U.S.C.A. 
§§ 5103, 5103A and any other application 
legal precedent.

2.  The RO should obtain all relevant 
private and VA medical records not 
previously associated with the claims 
file.  

3.  Then, the RO should afford the 
veteran an ophthalmology examination.  
Any and all evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and clinical 
findings and subjective complaints should 
be reported in detail.  The examiner is 
requested to offer an opinion as to the 
nature, severity, and manifestations of 
all visual disabilities.  In so doing, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current left eye disorder 
was caused by, or aggravated by, the 
veteran's service-connected right eye 
disability.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



